Citation Nr: 0624357	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This appeal arose from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied the veteran's 
claim of entitlement to service connection for PTSD and major 
depressive disorder.

At his request, the veteran was scheduled for a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in April 2005.  He failed to report for the hearing.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  There is no evidence that the veteran had a psychiatric 
disability in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131;  38 C.F.R. §§  3.303, 3.304 
(2005).

2.  Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and major 
depressive disorder.  In essence, he ascribed both 
psychiatric disabilities to a purported incident in which his 
patrol was ambushed in Cambodia (or possibly North Korea) in 
June 1976.  His representative has further contended that the 
depression is secondary to PTSD and that service connection 
should be granted on that basis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

In this case, the veteran received a detailed, 6 page VCAA 
letter dated October 1, 2002.  He responded to that letter by 
filing a form in November 2002, which had been attached to 
the VCAA letter, entitled "Stressor Details".   Based on 
information provided by the veteran, the RO obtained a 10 
page history of activities of the veteran's unit during the 
period (May-June 1976) in which he claimed the alleged 
stressors took place.  It is clear that the veteran has been 
correctly notified of that was required of him and VA.  It is 
also clear that VA developed the evidence to the extent 
practicable, as discussed immediately below.

The veteran's claim rests exclusively upon his story, 
contained in the "Stressor Details" form and embellished 
later, that he was engaged in covert operations in Cambodia 
in 1976.  The veteran further has alleged that in connection 
therewith he witnessed atrocities perpetrated by United 
States Marines.  The very heart of his story is that he was 
part of a 17 man patrol which was "ambushed by   
Cambodian regular army . . . the 13 men in front of my 
position were killed almost instantly.  The four survivors 
fought hand to hand . . . until lifted out of hot LZ."

As will be discussed in greater detail in the Board's 
analysis below, the veteran's story is manifestly, 
grotesquely false.  Not only is the time period (May-June 
1976) after the end of the Vietnam War, see 38 C.F.R. § 3.2, 
but official records obtained by VA show that the veteran's 
unit was engaged in routine training activities during the 
period in question.  There is not a scintilla of objective 
evidence that the purported events actually occurred.   

Under such circumstances, there is no further duty to assist 
the veteran under the VCAA.  See 38 C.F.R. § 3.159(d) (2005) 
[VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  This includes, in particular, 
claims which are "inherently incredible or clearly lack 
merit".]  This applies to both of the claims here under 
consideration.     

In the recently decided case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  In particular, 
this includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied by the RO based on the lack of element (2) (as to the 
PTSD claim) and (3) (as to both claims). The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements in the 
October 2002 VCAA letter.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As noted in the Introduction, the 
veteran failed to report for a Travel Board hearing at the 
RO.         

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits


Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The Board believes that a brief factual background will 
provide a context for its analysis.

The veteran served on active duty from May 30, 1975 to May 
29, 1978.  There is no indication of participation in combat.  
His service medical records are negative as to psychiatric 
problems.  There is no medical evidence of record for decades 
thereafter.  

In July 1972, the veteran submitted his initial claim of 
entitlement to service connection.  The only disability 
referred to therein was a broken left arm. 

In May 2002, the veteran filed a claim of entitlement to 
service connection for PTSD and major depressive disorder.  
He submitted outpatient VA medical treatment records starting 
in January 2002 which included diagnoses of PTSD and major 
depressive disorder.  

The veteran informed VA health care personnel in February 
2002 that he had been in Marine Corps "Force Reconnaissance 
- the night-crawlers, infiltration specialists."  He 
reported "three weeks being in North Korea" and "being 
shot at 20 hours out of 24 .  . . out of 17 guys, 4 came 
home."  

In March 2002, the veteran told roughly the same story, 
except instead of North Korea he described the locale as "SE 
Asia".  He stated that the four surviving patrol members 
"killed 42 in the combat that followed" an ambush.

Still later, in June 2002, the veteran provided a story that 
that his unit had been ambushed in Cambodia in June 1976; 
that 13 of the 17 men in the patrol were killed almost 
instantly and the remaining four men, including himself, used 
the dead bodies of his comrades as a barricade and held their 
position until they were airlifted out.  [This last version 
was also what was provided to the RO.]
The veteran stated that "We accounted for 162 dead."

After obtaining records showing that the veteran's unit 
(which was a standard infantry battalion, not an elite recon 
unit) was engaged in routine training in 1976, the RO denied 
the veteran's claims.  This appeal followed.    



Analysis

The PTSD claim

The veteran has asserted that he is entitled to service 
connection for PTSD.  Essentially, he has contended to VA 
adjudication personnel that (notwithstanding the end of the 
Vietnam war in 1965) his Marine Corps unit participated in 
secret operations in Cambodia in 1976 and that most of his 
patrol was massacred during one such operation.  [As was 
noted in the factual background section above, the veteran 
provided several other versions of his story to VA health 
care personnel, with the purported ambush taking place in 
North Korea and "SE Asia".   

As will be set out below, the credible and probative evidence 
of record shows that the veteran did not participate in any 
combat during his period of service and manifestly was not in 
covert operations in Cambodia, North Korea or any other 
place.  Therefore, to the extent that the veteran has been 
diagnosed with PTSD based upon those claimed stressors, no 
such stressors actually existed and the claim therefore 
fails.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005); see also Moreau, 
supra.  In the interest of clarity, the Board will discuss 
the veteran's claimed stressors first, then move on to the 
matter of diagnosis and medical evidence of causal nexus.  

Concerning stressors, as noted above, the veteran has 
presented a major stressor, that he was exposed to a horrific 
combat situation when his patrol was almost wiped out while 
on a secret mission in Cambodia (or perhaps North Korea) in 
June 1976.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board first notes that the Vietnam war ended, for the 
purposes of determining wartime service for VA purposes, on 
May 7, 1975.  See 38 C.F.R. § 3.2 (2005).  The veteran did 
not enter service until May 30, 1975.  Nonetheless, he avers 
that he was engaged in "deep reconnaissance" in Cambodia a 
year later.  According to the veteran, this involved 
extracting information (the nature of which the veteran did 
not describe) from villagers (the names and locations also 
not described) and engaging in atrocities "which could range 
from executing the village honcho to torching the entire 
village".  See a statement from the veteran dated June 3, 
2003.   [The veteran did not explain how setting villages 
afire was consistent with a secret reconnaissance operation.]     

The veteran further stated that the purported secret missions 
originated on a naval vessel, and that his patrol was 
airlifted into Cambodia.  The Board takes judicial notice 
that Cambodia is a landlocked country, and that to enter its 
airspace the helicopters would have had to fly over Vietnam, 
which had an air force.  
The veteran did not explain this aspect of the operation.  
Nor did the veteran explain how unspecified "close air 
support" would be available to this covert operation, within 
minutes according to him, when such support presumably would 
have to come from an aircraft carrier and similarly fly over 
Vietnam to reach Cambodia.  [The same would apply to any 
helicopters employed to extract the patrol from the "hot 
LZ".]

The Board further notes that the veteran described to VA 
mental health care providers that the four survivors of the 
ambush killed large numbers of Cambodian troops, 
inconsistently reported as 42 and later 162, in hand-to-hand 
combat.  [Since the veteran stated that he and his comrades 
"did not carry guns, only knives and a garrote", this is an 
effort which goes beyond superhuman.]  The veteran did not 
explain how such an accurate tally was obtained, since 
according to his story they were extracted from hostile 
territory in the middle of a heavy combat.  

The Board is left with several possibilities to explain the 
numbers of Cambodian soldiers reported by the veteran to have 
been killed: (1) that the veteran and his three surviving 
comrades took time out from "hand to hand combat" with 
knives to count the number of soldiers they had killed; or 
(2) after the purported horrific ambush and close-quarter 
combat, still more American troops were inserted into the 
"hot LZ" in Cambodia (after traversing Vietnam) so that 
they could walk around and count bodies, a report of which 
somehow found its way to the veteran and which he did not 
share with VA; or (3) the Cambodians somehow furnished an 
accurate tally later, which escaped the attention of the 
international news media and which the veteran has not shared 
with VA.  All of these possibilities are absurd.   

In other words, the veteran's entire story is preposterous on 
its face.  

As noted in the Board's VCAA discussion above, the RO 
obtained the official records of the veteran's unit, which in 
essence show it was engaged in routine, non combat duties.  
The veteran's service personnel records have also been 
obtained.  These show no training in reconnaissance; his 
specialty was anti-tank assault man.  There is absolutely no 
indication in the official records that the veteran 
participated in combat operations.  

In short, official records do not indicate any service of the 
kind alleged by the veteran.  Accordingly, the veteran's 
alleged participation in combat and secret reconnaissance 
operations is unverified and does not provide support for his 
claim.  Indeed, the veteran's statements are patently 
incredible.  

This case is in some ways similar to the fact pattern in 
Samuels v. West, 11 Vet. App. 433, 436 (1999) [a veteran 
sought service connection for post-traumatic stress disorder, 
based upon multiple stressors occurring during "combat" in 
Vietnam, and the record clearly showed he had never served in 
Vietnam].  

The Board notes to the extent that the veteran is contending, 
as he did early in 2002, that the incident happened in North 
Korea rather than Cambodia, exactly the same analysis 
applies. 

In short, there is no objective evidence to show combat 
participation by the veteran.  Because the veteran did not 
engage in combat with an enemy, there must be credible 
supporting evidence that the alleged stressors actually 
occurred in order to warrant service connection.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  In this regard, the 
veteran's own contentions and/or testimony are insufficient, 
standing alone, to verify his stressors.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).
In the absence of stressors, the PTSD claim fails.

For the sake of completeness, the Board will also discuss the 
remaining two 38 C.F.R. § 3.304(f) elements.

With respect to the first element, a current diagnosis of 
PTSD, the RO denied the claim because the diagnoses of PTSD 
in the record were provisional and were based upon vague 
inconsistent and false statements made by the veteran.  In 
this connection, the Board notes that the VA outpatient 
treatment records are replete with doubts on the part of 
health care providers that the alleged stressor event 
actually took place.  The Board additionally observes that 
several health care providers noted that the veteran did not 
provide them with sufficient information to allow for 
anything but a provisional PTSD diagnosis:  "was not willing 
to provide adequate information about his trauma history to 
more definitively derive a PTSD diagnosis"; "we will need 
to collect further trauma history over time".  In a June 
2002 progress note, it was stated "[PTSD] remains a 
provisional diagnosis, given the uncertainty that the 
traumatic event occurred."   

A review of the totality of the treatment records show that 
each examiner issued a diagnosis of PTSD based solely on the 
veteran's recitation of history.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board additionally observes that VA health care providers 
have been much more certain in diagnosing major depressive 
disorder, based on recent life events, in particular a 
crushing burden of personal and business debts. 

As such, the evidence is against a finding of a valid 
diagnosis of PTSD.  This element is also not met and the 
claim fails on that basis as well.  

With respect to the final element, medical nexus, in the 
absence of verified stressors, there cannot be competent 
medical evidence providing a link between a PTSD diagnosis 
and a verified stressor.  All PTSD diagnoses were based on 
the veteran's self reports, which as discussed above are not 
only not verifiable but are patently incredible.   

In summary, for reasons expressed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  The 
benefit sought on appeal is therefore denied.  

The depression claim

The Board's analysis as to the claim of entitlement to major 
depressive disorder on a direct basis mirrors that with 
respect to PTSD.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to element (1), there is ample evidence of the 
existence of a major depressive disorder.  As alluded to 
above, the medical records indicated that it began in 
connection with financial difficulties experienced by the 
veteran.

As for element (2), in-service disease or injury, there is no 
indication that depression existed in service or for decades 
thereafter.  As for injury, the injury here contended is 
psychic, i.e., purported participation in covert 
reconnaissance operations and the alleged ambush in Cambodia 
in June 1976.  This matter has been addressed in connection 
with the PTSD claim above.  In a nutshell, the veteran's 
reports are unbelievable.  Element (2) has not been 
satisfied, and the claim fails on that basis alone. 

With respect to element (3), medical nexus, as alluded to 
above the veteran's major depression has been ascribed to 
recent financial reverses, not military service a quarter of 
a century ago, by VA health care providers.  Element (3) is 
also not met.

The veteran's direct service connection claim for major 
depressive disorder thus cannot be granted.

With respect to any claim of entitlement to service 
connection for depression as  secondary to PTSD, it is 
obvious that in the absence of service connection for PTSD, 
service connection cannot be granted for depression on a 
secondary basis.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

In summary, for reasons expressed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to 
service connection for major depressive disorder.  The 
benefit sought on appeal is therefore denied.


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


